—Order, Supreme Court, New York County (Harold Tompkins, J.), entered on or about September 16, 1992, which, insofar as appealed from, denied defendant-appellant’s motion for additional physical examinations of plaintiff, unanimously affirmed, without costs. Order same court and Justice, entered on or about March 23, 1993, which denied defendant-appellant’s motion to resettle the September 16, 1992 order, is deemed to be a denial of a motion to renew such order, and, so considered, unanimously affirmed, without costs.
As to those portions of appellant’s motions seeking to compel blood and urine tests and the examination of plaintiff by an ophthalmologist, no showing was made that the condition for which such tests are sought is in issue (see, Koump v Smith, 25 NY2d 287, 300), or that any further examinations are necessary (see, Korolyk v Blagman, 89 AD2d 578). This Court should not substitute its own discretion for that of the IAS Court in supervising disclosure (Oppenheimer v Shubitowski, 92 AD2d 1021, 1022). We have considered defendant’s remaining arguments and find them to be without merit. Concur — Carro, J. P., Rosenberger, Kassal and Rubin, JJ.